         Case 1:20-cv-00290-JLT Document 12 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11     MICHAEL FOX,                                         CASE NO. 1:20-cv-0290 JLT (PC)

12                        Plaintiff,                      ORDER FOR CLARIFICATION
13             v.                                         TWENTY-ONE-DAY DEADLINE
14     RYAN KIM, et al.,
15
                          Defendants.
16

17         Recently, the Court screened Plaintiff’s complaint and found it stated only an Eighth

18   Amendment claim for medical indifference and a medical malpractice claim against Registered

19   Nurse Ernest Zeigler. (Doc. 10.) The Court granted Plaintiff the options of standing on the

20   complaint, proceeding with it as screened, or filing an amended complaint.

21         Plaintiff has now filed a response to the Court’s order. (Doc. 11.) Plaintiff moves “to have the

22   remaining defendant’s found liable served with summons and complaint,” but he also states that

23   “[n]otwithstanding the asserted deficiencies appearing on the face of the complaint, those allegations

24   of constitutional violation against the remaining Defendants are sufficient, on their face to permit

25   jurors to determine whether they find for, or against, Plaintiff.”

26           Because Plaintiff’s intentions are unclear, the Court ORDERS Plaintiff to submit a notice

27   of clarification within twenty-one days identifying whether he wishes: (1) to proceed with the

28   complaint as screened (in other words, serve Registered Nurse Zeigler and dismiss all remaining


                                                        1
        Case 1:20-cv-00290-JLT Document 12 Filed 07/28/20 Page 2 of 2

 1   defendants and claims); or (2) stand on his complaint (in other words, insist that all of his claims

 2   are cognizable and that all named defendants should be served).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     July 28, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
